Name: Council Regulation (EEC) No 607/82 of 16 March 1982 derogating from Regulation (EEC) No 456/80 in respect of the date when applicants for an abandonment premium must have carried out grubbing of vines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 3 . 82 Official Journal of the European Communities No L 74/3 COUNCIL REGULATION (EEC) No 607/82 of 16 March 1982 derogating from Regulation (EEC) No 456/80 in respect of the date when applicants for an abandonment premium must have carried out grubbing of vines THE COUNCIL OF THE EUROPEAN COMMUNITIES, account of the large number of applications made shortly before the end of the period laid down ; whereas, accordingly, producers who applied for the temporary abandonment premium may not be able to comply with the undertaking referred to above ; whereas it is therefore necessary to make use of the possibility envisaged in the second subparagraph of Article 9 of Regulation (EEC) No 456/80 and provide for a derogation in respect of that date, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 456/80 of 18 February 1980 on the granting of temporary and permanent abandonment premiums in respect of certain areas under vines and of premiums for the renunciation of replanting ('), as amended by Regula ­ tion (EEC) No 1993/80 (2), and in particular the second subparagraph of Article 9 thereof, Having regard to the proposal from the Commission, Whereas Article 3 (2) of Regulation (EEC) No 456/80 lays down that the grant of the abandonment premium is to be subject to a written declaration whereby the producer undertakes in particular by 1 April of the year following that in which the applica ­ tion is lodged to grub up or have grubbed up the vines on the areas for which the premium has been requested ; whereas the competent authorities of the Member States are not able to verify on-the spot before grubbing in sufficient time a series of technical factors necessary for determination of the premium, on The undertaking referred to in the first indent of Article 3 (2) of Regulation (EEC) No 456/80 shall be considered to have been complied with by the appli ­ cant if grubbing is carried out before 15 June. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 1982. For the Council The President P. de KEERSMAEKER (') OJ No L 57, 29. 2. 1980, p . 16. 0 OJ No L 195, 29. 7. 1980, p . 12.